Citation Nr: 0311606	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement from the Air Force in July 1992.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In that decision, the veteran was service connected for 
arthritis of both the cervical spine and left shoulder and 
awarded a 10 percent combined disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Under the 
provisions of DC 5003, a 10 percent evaluation is warranted 
where there is X-ray evidence of arthritis in two or more 
major joint groups without objective evidence of limitation 
of motion.  

By rating decision dated in January 1996, the RO established 
a separate 20 percent evaluation for the service-connected 
cervical spine disability and a noncompensable evaluation for 
the service-connected left shoulder disability.  In a 
February 1999 decision, the Board remanded the veteran's 
claims to the RO for additional development.  In October 
2001, the RO assigned separate 30 percent ratings for the 
veteran's cervical spine and left shoulder disabilities.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In May 2002, the Board undertook additional development of 
the issues listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed.  In a letter dated in March 
2003, the Board informed the veteran of the VCAA and the 
evidence needed to substantiate his claims and what evidence 
he was responsible for obtaining.  38 U.S.C.A. § 5103(a) 
(2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In that 
decision, the Federal Circuit also determined that the 
Board's VCAA notice was inadequate because it limited the 
time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Given the 
invalidation of 38 C.F.R. § 19.9(a)(2), and since the one-
year period has not passed and the veteran has not waived the 
one-year time period, the Board cannot decide the veteran's 
increased rating claims for a cervical spine disability and 
left shoulder disability.  

Furthermore, in a January 2001 VA orthopedic examination 
report, the examiner noted that the veteran's cervical spine 
had both degenerative disc disease and degenerative joint 
disease.  The veteran's neck disability is currently rated 
under 38 C.F.R. § 4.71a, DC 5290 for limitation of motion of 
the cervical spine.  The veteran could theoretically be rated 
under 38 C.F.R. § 4.71a, DC 5293 for intervertebral disc 
syndrome.  

The veteran was apprised of the regulations for 
intervertebral disc syndrome in a February 1996 supplemental 
statement of the case.  Effective September 23, 2002, VA 
revised the criteria for rating intervertebral disc syndrome.  
67 Fed. Reg. 54345 (2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293).  Where the law or 
regulation changes after a claim has been filed or reported 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
record does not reflect that the veteran has been apprised of 
the new rating criteria for intervertebral disc syndrome.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should inform the veteran that 
he has until March 14, 2004, to respond 
to the Board's March 14, 2003 VCAA 
letter.  His claims cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one year time 
period.  

2.  The RO should again review the 
record, and reconsider the veteran's 
claims for increased ratings for a 
cervical spine disability and left 
shoulder disability under the appropriate 
rating criteria, to include the old and 
new criteria for intervertebral disc 
syndrome at 38 C.F.R. § 4.71a, DC 5293.

3.  If the benefits sought continue to be 
denied, the RO should issue a new 
supplemental statement of the case with 
consideration of all evidence received 
since the supplemental statement of the 
case issued in October 2001.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




